Citation Nr: 9916592	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
bipolar disorder, formerly rated as an anxiety reaction with 
psychophysiological skin reaction of neurodermatitis, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
continued a 50 percent rating for the veteran's service-
connected anxiety reaction with psychophysiological skin 
reaction, neurodermatitis which had been in effect since 
April 1982.

In August 1995, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The case was previously before the Board in February 1996, 
when it was remanded for retrieval of Social Security records 
and examination of the veteran.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected psychiatric disorder 
renders him demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the veteran's 
service-connected psychiatric disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
 4.132, Diagnostic Codes 9206, 9400, 9410 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9432,  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected psychiatric disorder has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates, the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic 
Codes 9206, 9400 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 
8, 1996), codified at 38 C.F.R. § 4.130, Diagnostic Code 
9400, 943211 (1998).  In this case, the RO reviewed the 
veteran's claim under the new criteria in August 1998, and it 
provided the veteran with the new criteria in an August 1998 
Supplemental Statement of the Case.  Moreover, the veteran 
and his representative were given an opportunity to respond 
to the new regulations.  Accordingly, the Board concludes 
that the veteran will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected psychiatric disorder is 
currently rated as 50 percent disabling.  Under the old 
criteria for rating service connected psychoneurotic 
disorders, a 50 percent rating was assigned where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and where by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The next higher rating, a 70 percent 
disability rating, was warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating, a 100 percent schedular evaluation, was warranted 
when all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Codes 9400, 9410 (1996) (emphasis 
added).

Under the old criteria for rating service connected psychotic 
disorders, a 50 percent rating was assigned where there was 
considerable impairment of social and industrial 
adaptability.  A 70 percent disability rating contemplated 
lesser symptomatology than a 100 percent rating such as to 
produce severe impairment of social and industrial 
adaptability.  A 100 percent rating contemplated active 
psychotic manifestations os such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996).  

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9400,  9432 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran separated from military service in November 1944.  
He has been service connected for a psychiatric disorder ever 
since his separation from service.  The Board notes that the 
diagnosis of the veteran's service connected psychiatric 
disability has changed over the years.  Initially the 
veteran's psychiatric disability was diagnosed as a mixed 
type psychoneurosis.  Over the years other diagnoses of the 
veteran's service connected disability have included:  
anxiety disorder, depression, and bipolar disorder.  When the 
veteran initiated the current claim on appeal the diagnosis 
was anxiety reaction with psychophysiological skin reaction 
of neurodermatitis.  Most recently VA psychiatric 
examinations of the veteran were conducted in January 1997 
and January 1999.  These two examinations agree on the 
diagnosis of bipolar disorder and the symptomatology 
indicated in both examination reports is consistent with such 
a diagnosis.  

In January 1997 a VA psychiatric examination of the veteran 
was conducted.  Mental status examination revealed no 
psychotic symptoms.  The veteran did indicate a history of 
mood swings, depression, and anxiety.  Attention, 
concentration, and memory were fair.  The  psychiatrist noted 
that symptoms of anxiety often accompanied periods of 
depression and that this is a frequent symptom pattern seen 
in patients with bipolar disorder.  The examining 
psychiatrist's diagnosis was bipolar disorder, and a Global 
Assessment of Functioning (GAF) Scale  score of 51 was 
assigned.  A GAF of 51 indicates "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The psychiatrist also noted that the 
veteran was currently not able to maintain a job.  The 
accompanying report of the consulting psychologist also 
indicated a similar diagnosis and stated that the veteran was 
unemployable as a result of his service connected bipolar 
disorder.  

In January 1999 the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran reported having 
trouble with mood swings.  The veteran reported periods when 
he was on a "high."  During these times he feels better 
about himself.  He gets involved in clubs and social 
activities and often gets only a few hours of sleep each 
night.  He reported that these periods of time can often last 
up to a year in length.  Other times he reported being 
depressed.  When depressed he sleeps more and looses interest 
in his activities.  Again, he reported that these periods of 
time could last up to a year.  No obsessive or psychotic 
behavior was noted.  The diagnosis was bipolar disorder which 
"remain the same since the last psychiatric Compensation and 
Pension examination [in January 1997]."  The examining 
psychiatrist assigned a GAF of 55, which is slightly higher 
than a GAF of 51 but within the same definitional range.  

At this point the Board notes that under the old rating 
schedule bipolar disorder was classified as a psychosis.  
However, the veteran has never exhibited any psychotic 
symptomatology.  The evidence of record provided in the 
recent VA examination reports clearly reveals symptoms that 
are consistent with bipolar disorder.  Based on this 
evidence, the Board concludes that the present diagnosis of 
bipolar disorder is the proper diagnosis supported by the 
evidence presently of record.  However, there is a problem in 
applying the old rating schedule to the veteran's psychiatric 
disability picture.  The old rating schedule classifies 
bipolar disorder as a psychosis.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).  However, the symptoms exhibited 
appear to be more appropriately rated under the criteria for 
a psychoneurotic disorder (neurosis).  38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9410 (1996).  The examining 
psychiatrist in the January 1997 VA examination report 
explained the problem as best as can be explained.  The 
physician stated that the veteran has "symptoms consistent 
with bipolar II disorder.  The patient does have some anxiety 
symptoms, as well, but these are correlated according to his 
history with mood swings, and most frequently his depressive 
disorder  . . .  The patient is service connected for 
neurosis, and this diagnosis and terminology is no longer 
recognized . . . however, a patient with bipolar II disorder, 
such as this would fit neurosis."  It is the Board's opinion 
that the veteran has bipolar disorder.  It is also the 
Board's opinion that the veteran is most appropriately rated 
by analogy under the old diagnostic code for bipolar disorder 
and an unspecified neurosis.  38 C.F.R. § 4.132, Diagnostic 
Codes 9206, 9410 (1996).  This is based on the professional 
opinion of the VA psychiatrist who conducted the January 1997 
psychiatric examination.  The Board also finds that the 
evidence of record from the January 1997 VA examination, in 
which a psychiatrist and a psychologist both concurred, 
reveals that the veteran is unemployable as a result of his 
service connected bipolar disorder.  While the January 1999 
VA examination report did not mention unemployability, the 
examining psychiatrist did indicate that the findings of the 
two examinations were similar in degree of disability 
exhibited.  The Board finds that the veteran is " 
demonstrably unable to obtain or retain employment."  As 
such, an increased rating of 100 percent is granted for the 
veteran's service connected bipolar disorder under the 
criteria provided in the old rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400, 9410 (1996).  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a schedular disability rating of 100 percent 
is granted for bipolar disorder, subject to the law and 
regulations governing the payment of monetary awards. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

